DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed July 25, 2022.

Claims 1-20 are pending in the application.  Claims 1 and 13 are independent claims.
Response to Applicant’s Arguments
Applicant’s arguments have been considered but are not persuasive.  In particular, Applicant argues that “the OLEDs in Levermore with different sizes and different operation current densities in fact belong to different pixels respectively…” (paragraph bridging pages 7 and 8 of Applicant’s July 25, 2022 Amendment).  
However, the present specification defines that “the area of the first active layer…and the area of the second active layer…may be defined as the area of the light emitting region of the first light emitting diode…and the area of the light emitting region of the second light emitting diode…in a single pixel PX of the present embodiment, wherein the area of the first active layer… and the area of the second active layer… may represent the area of the first active layer… and the area of the second active layer… on a X-Y plane shown in FIG. 1, but not limited thereto. The definition of the light emitting region of the first light emitting diode… and the light emitting region of the second light emitting diode… mentioned above may be applied to each of the embodiments in the present disclosure, and will not be redundantly described in the following” (paragraph [0019] of the present specification).
Using the above definition from the present specification, the areas of the series connected different size OLEDs can be the first active layer and second active layer (etc.) in a single pixel (the OLEDs being subpixels).
Applicant also argues that “the color tones of the different OLEDs with different sizes may be different, and therefore those skilled in the art do not have the motivation to regard these OLEDs with different sizes and also with different color tones to be a included in a single pixel” (last paragraph on page 8 of Applicant’s July 25, 2022 Amendment).  This argument is also not persuasive as it would be expected that the LEDs that make up the “pixel” as defined in accordance with the present disclosure (and the embodiments disclosed therein) would have similar color/color tone properties.
Applicant also argues that “it is not shown in Lee’s figures or mentioned in Lee’s specification that the light emitting cells…belong to the same pixel…[and moreover] since small sized and large sized light emitting cells are alternately connected in series, the light emitting cells start emitting light at different times and stop emitting light at different times, thereby reducing the flicker phenomenon of the LED 100…[and] those skilled in the art do not have the motivation to regard the light emitting cells…with different on/off time to be included  in a same pixel” (paragraph bridging pages 9 and 10 of Applicant’s July 25, 2022 Amendment).  This argument is also not persuasive as it would be expected that the LEDs that make up the “pixel” as defined in accordance with the present disclosure (and the embodiments disclosed therein) would have similar on/off and flicker properties.
Applicant also argues that “Levermore and Lee…fail to provide the advantage of mitigating the drop or deviation of external quantum efficiency (of light emitting efficiency) of the light emitting device under different operating currents, thereby improving the characteristic requirements of the display device under different gray levels” (first full paragraph on page 10 of Applicant’s July 25, 2022 Amendment).  This argument is also not persuasive as it is unclear as to how the Levermore and Lee devices would not include these characteristics.  Since the Levermore and Lee devices have the same structure as the claims, it would be expected that the Levermore and Lee devices provide the same advantages.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20130037827 A1 to Levermore et al. (referred to hereafter as “Levermore”).
Regarding claim 1, Levermore teaches a light emitting device {“this first exemplary embodiment may introduce tonal variations in a lighting device (such as an OLED light panel) by operating multiple OLEDs in series, but designing at least some of the OLEDs to have a different emissive area. In some embodiments, the devices with different emissive areas may, for instance, alternate down a series string (however, embodiments are not so limited). Each of the pixels in a series string are all supplied with the same current, and therefore the smaller pixels in the string will operate at a higher current density and will be brighter (i.e. will have higher luminance). For example only, to a close approximation, if OLED "B" has an emissive area that is half the size of the emissive area of OLED "A," then OLED B will typically operate at twice the brightness for the same current supplied to each device (though both OLEDs will emit approximately the same total light output). Thus, in this exemplary embodiment, by varying the ratio of emissive areas of at least some of the OLEDs, it is possible to design tonal variation across a lighting device (e.g. a lighting panel) while maintaining some or all of the advantages of an OLED series design” (paragraph [0099])}, comprising: a plurality of pixels {“pixels in a series string are all supplied with the same current, and therefore the smaller pixels in the string will operate at a higher current density and will be brighter (i.e. will have higher luminance). For example only, to a close approximation, if OLED "B" has an emissive area that is half the size of the emissive area of OLED "A," then OLED B will typically operate at twice the brightness for the same current supplied to each device (though both OLEDs will emit approximately the same total light output). Thus, in this exemplary embodiment, by varying the ratio of emissive areas of at least some of the OLEDs, it is possible to design tonal variation across a lighting device (e.g. a lighting panel) while maintaining some or all of the advantages of an OLED series design” (paragraph [0099])}, each of the plurality of pixels comprising at least two light emitting diodes {“An OLED is a current control diode” (paragraph [0089])} electrically connected with each other in series, wherein the at least two light emitting diodes have peak external quantum efficiencies under different currents {“multiple OLEDs in series… the smaller pixels in the string will operate at a higher current density and will be brighter (i.e. will have higher luminance). For example only, to a close approximation, if OLED "B" has an emissive area that is half the size of the emissive area of OLED "A," then OLED B will typically operate at twice the brightness for the same current supplied to each device (though both OLEDs will emit approximately the same total light output). Thus, in this exemplary embodiment, by varying the ratio of emissive areas of at least some of the OLEDs, it is possible to design tonal variation across a lighting device (e.g. a lighting panel) while maintaining some or all of the advantages of an OLED series design” (paragraph [0099])}.Regarding claim 2 (that depends from claim 1), the Levermore at least two light emitting diodes could have been formed by different epitaxial growth processes. Regarding claim 13, Levermore teaches a light emitting device {“this first exemplary embodiment may introduce tonal variations in a lighting device (such as an OLED light panel) by operating multiple OLEDs in series, but designing at least some of the OLEDs to have a different emissive area. In some embodiments, the devices with different emissive areas may, for instance, alternate down a series string (however, embodiments are not so limited). Each of the pixels in a series string are all supplied with the same current, and therefore the smaller pixels in the string will operate at a higher current density and will be brighter (i.e. will have higher luminance). For example only, to a close approximation, if OLED "B" has an emissive area that is half the size of the emissive area of OLED "A," then OLED B will typically operate at twice the brightness for the same current supplied to each device (though both OLEDs will emit approximately the same total light output). Thus, in this exemplary embodiment, by varying the ratio of emissive areas of at least some of the OLEDs, it is possible to design tonal variation across a lighting device (e.g. a lighting panel) while maintaining some or all of the advantages of an OLED series design” (paragraph [0099])}, comprising: a plurality of pixels {“pixels in a series string are all supplied with the same current, and therefore the smaller pixels in the string will operate at a higher current density and will be brighter (i.e. will have higher luminance). For example only, to a close approximation, if OLED "B" has an emissive area that is half the size of the emissive area of OLED "A," then OLED B will typically operate at twice the brightness for the same current supplied to each device (though both OLEDs will emit approximately the same total light output). Thus, in this exemplary embodiment, by varying the ratio of emissive areas of at least some of the OLEDs, it is possible to design tonal variation across a lighting device (e.g. a lighting panel) while maintaining some or all of the advantages of an OLED series design” (paragraph [0099])}, each of the plurality of pixels comprising at least two light emitting diodes {“An OLED is a current control diode” (paragraph [0089])} electrically connected with each other in series, wherein in each of the plurality of pixels, the at least two light emitting diodes have different current densities when the light emitting device is in an operating state {“multiple OLEDs in series… the smaller pixels in the string will operate at a higher current density and will be brighter (i.e. will have higher luminance). For example only, to a close approximation, if OLED "B" has an emissive area that is half the size of the emissive area of OLED "A," then OLED B will typically operate at twice the brightness for the same current supplied to each device (though both OLEDs will emit approximately the same total light output). Thus, in this exemplary embodiment, by varying the ratio of emissive areas of at least some of the OLEDs, it is possible to design tonal variation across a lighting device (e.g. a lighting panel) while maintaining some or all of the advantages of an OLED series design” (paragraph [0099])}. 
Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20100006867 A1 to Lee et al. (referred to hereafter as “Lee”).
Regarding claim 1, Lee teaches a light emitting device {Figure 6}, comprising: a plurality of pixels {100-1, 100-2, 100-5}, each of the plurality of pixels comprising at least two light emitting diodes {100-1, 100-2, 100-5} electrically connected with each other in series {Figure 5}, wherein the at least two light emitting diodes have peak external quantum efficiencies under different currents {paragraph [0050])}.Regarding claim 2 (that depends from claim 1), the Lee at least two light emitting diodes could have been formed by different epitaxial growth processes.
 
Regarding claim 13, Lee teaches a light emitting device {Figure 6}, comprising: a plurality of pixels {100-1, 100-2, 100-5}, each of the plurality of pixels comprising at least two light emitting diodes {100-1, 100-2, 100-5} electrically connected with each other in series, wherein in each of the plurality of pixels, the at least two light emitting diodes have different current densities when the light emitting device is in an operating state {paragraph [0050])}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-6, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Lee.

Regarding claim 3 (that depends from claim 1), Lee teaches each of the at least two light emitting diodes {100-1, 100-2, 100-5} comprises a p-type semiconductor layer {160}.  Although Lee does not explicitly state that the p-type semiconductor layers of the at least two light emitting diodes have different areas, Lee teaches that the sizes of the light emitting cells are different {paragraph [0050]} and it thus would have been obvious to have the p-layers be of different sizes (and thus have different areas) in order to have such different size light emitting cells. Regarding claim 4 (that depends from claim 3), it would have been obvious to have the Lee area of the p-type semiconductor layer of one of the at least two light emitting diodes {100-1, 100-2, 100-5} be greater than the area of the p-type semiconductor layer of another one of the at least two light emitting diodes as Lee teaches the sizes of the light emitting cells are different {paragraph [0050]}, and, thus, the current corresponding to the peak external quantum efficiency of the one of the at least two light emitting diodes would be expected to be greater than the current corresponding to the peak external quantum efficiency of the another one of the at least two light emitting diodes. Regarding claim 5 (that depends from claim 1), Lee teaches each of the at least two light emitting diodes {100-1, 100-2, 100-5} comprises a p-type semiconductor layer {160} and a transparent conductive layer {“transparent electrode layer” (paragraph [0082]} in contact therewith.  Although Lee does not explicitly state that the transparent conductive layers of the at least two light emitting diodes have different areas, it would have been obvious to have different size transparent layers over different size cells in order to effectively cover the different size cells. Regarding claim 6 (that depends from claim 5), it would have been obvious to have the Lee area of the transparent conductive layer of one of the at least two light emitting diodes is greater than the area of the transparent conductive layer of another one of the at least two light emitting diodes in order to cover the different size cells, and  thus, the current corresponding to the peak external quantum efficiency of the one of the at least two light emitting diodes would be expected to be greater than the current corresponding to the peak external quantum efficiency of the another one of the at least two light emitting diodes.
 Regarding claim 11 (that depends from claim 1), Lee teaches a buffer layer {120}, wherein the at least two light emitting diodes {100-1, 100-2, 100-5} are disposed on a side of the buffer layer.  Lee teaches that the buffer layer has “a thickness to the extent that the buffer layer functions as a middle layer for performing the semiconductor growth process for forming a light emitting cell” (paragraph [0095]) and it thus would have been obvious to one of ordinary skill in the art effective for such cell formation including a thickness of the buffer layer in the ranges from 0.5 micrometers to 5 micrometers.
Regarding claim 14 (that depends from claim 13), Lee teaches each of the at least two light emitting diodes {100-1, 100-2, 100-5} comprises a p-type semiconductor layer {160}.  Although Lee does not explicitly state that the p-type semiconductor layers of the at least two light emitting diodes have different areas, Lee teaches that the sizes of the light emitting cells are different {paragraph [0050]} and it thus would have been obvious to have the p-layers be of different sizes (and thus have different areas) in order to have such different size light emitting cells. Regarding claim 15 (that depends from claim 14), it would have been obvious to have the Lee area of the p-type semiconductor layer of one of the at least two light emitting diodes {100-1, 100-2, 100-5} be greater than the area of the p-type semiconductor layer of another one of the at least two light emitting diodes as Lee teaches the sizes of the light emitting cells are different {paragraph [0050]}, and, thus, the current density of the one of the at least two light emitting diodes is less than the current density of the another one of the at least two light emitting diodes. Regarding claim 16 (that depends from claim 13), Lee teaches each of the at least two light emitting diodes {100-1, 100-2, 100-5} comprises a p-type semiconductor layer {160} and a transparent conductive layer {“transparent electrode layer” (paragraph [0082]} in contact therewith.  Although Lee does not explicitly state that the transparent conductive layers of the at least two light emitting diodes have different areas, it would have been obvious to have different size transparent layers over different size cells in order to effectively cover the different size cells. Regarding claim 17 (that depends from claim 16), it would have been obvious to have the Lee area of the transparent conductive layer of one of the at least two light emitting diodes is greater than the area of the transparent conductive layer of another one of the at least two light emitting diodes in order to cover the different size cells, and  thus, and the current density of the one of the at least two light emitting diodes is less than the current density of the another one of the at least two light emitting diodes. 
Regarding claim 20 (that depends from claim 13), Lee teaches a buffer layer {120}, wherein the at least two light emitting diodes {100-1, 100-2, 100-5} are disposed on a side of the buffer layer.  Lee teaches that the buffer layer has “a thickness to the extent that the buffer layer functions as a middle layer for performing the semiconductor growth process for forming a light emitting cell” (paragraph [0095]) and it thus would have been obvious to one of ordinary skill in the art effective for such cell formation including a thickness of the buffer layer in the ranges from 0.5 micrometers to 5 micrometers.

Claims 7-8, 12, and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Published Patent Application No. 20170125728 A1 to Dighde et al. (referred to hereafter as “Dighde”).

Regarding claim 7 (that depends from claim 1), Lee teaches each of the at least two light emitting diodes {100-1, 100-2, 100-5} comprises a bonding pad {170}, a transparent conductive layer {“transparent electrode layer” (paragraph [0082]}.  Lee does not appear to explicitly teach a passivation layer disposed therebetween, wherein the passivation layer has a via and the bonding pad is in contact with the transparent conductive layer through the via, and the vias of the passivation layers of the at least two light emitting diodes have different size.  Dighde Figure 1 shows that it was known to have such a passivation layer {Dighde 204} that has a via {the via containing the OLEDs}.  It would have been obvious to one of ordinary skill in the art to combine the Dighde encapsulation with the Lee device in order to protect the Lee LEDs.  With the combination of Dighde with Lee, it would be expected that the vias would have different sizes corresponding to the different sized Lee LEDs.Regarding claim 8 (that depends from claim 7), with the combination of Dighde with Lee, it would be expected that the area of the via of the passivation layer of one of the at least two light emitting diodes would be greater than the area of the via of the passivation layer of another one of the at least two light emitting diodes, and the current corresponding to the peak external quantum efficiency of the one of the at least two light emitting diodes is greater than the current corresponding to the peak external quantum efficiency of the another one of the at least two light emitting diodes. Regarding claim 12 (that depends from claim 1), Lee does not appear to explicitly describe a filling material separating a semiconductor layer of one of the at least two light emitting diodes and a semiconductor layer of another one of the at least two light emitting diodes, wherein the filling material comprises polymethyl methacrylate.  Dighde paragraph [0023] shows that such a filling material was known for use in light emitting devices.  It would have been obvious to one of ordinary skill in the art to combine the Dighde polymethyl methacrylate encapsulation to protect the LEE LEDs.Regarding claim 18 (that depends from claim 13), Lee teaches each of the at least two light emitting diodes {100-1, 100-2, 100-5} comprises a bonding pad {170}, a transparent conductive layer {“transparent electrode layer” (paragraph [0082]}.  Lee does not appear to explicitly teach a passivation layer disposed therebetween, wherein the passivation layer has a via and the bonding pad is in contact with the transparent conductive layer through the via, and the vias of the passivation layers of the at least two light emitting diodes have different size.  Dighde Figure 1 shows that it was known to have such a passivation layer {Dighde 204} that has a via {the via containing the OLEDs}.  It would have been obvious to one of ordinary skill in the art to combine the Dighde encapsulation with the Lee device in order to protect the Lee LEDs.  With the combination of Dighde with Lee, it would be expected that the vias would have different sizes corresponding to the different sized Lee LEDs.Regarding claim 19 (that depends from claim 18), with the combination of Dighde with Lee, it would be expected that the area of the via of the passivation layer of one of the at least two light emitting diodes is greater than the area of the via of the passivation layer of another one of the at least two light emitting diodes, and the current density of the one of the at least two light emitting diodes is less than the current density of the another one of the at least two light emitting diodes. 
Claims 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Patent No. 11,270,619 B2 to Jeong et al. (referred to hereafter as “Jeong”).

Regarding claim 9 (that depends from claim 1), Lee teaches a Regarding claim 10 (that depends from claim 9), Lee teaches each of the at least two light emitting diodes {100-1, 100-2, 100-5} comprises an n-type semiconductor layer {140}, and, with the combination of Lee with Jeong, the n-type semiconductor layer of the dummy light emitting unit would be connected to the n-type semiconductor layer of one of the at least two light emitting diodes {all of the layers would be connected}. 
Conclusion
The additional cited reference, U.S. Published Patent Application No. 20210375979 A1 to Cok et al.,  appears to be relevant to the present disclosure as Figure 30 shows series connected LEDs 20R, 20G, 20B that make up a single sub-pixel 64.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826